United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     March 30, 2007

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-40687
                        _______________________

                      VICTORIA PALMS RESORT INC.,

                                                     Plaintiff-Appellant,

                                  versus


                          CITY OF DONNA, TEXAS,

                                                      Defendant-Appellee.


           On Appeal from the United States District Court
             for the Southern District of Texas, McAllen
                           No. 7:05-CV-287


Before JONES, Chief Judge, and JOLLY and STEWART, Circuit Judges.

EDITH H. JONES, Chief Judge:*

            Appellee City of Donna, Texas (“City”), having spawned

costly, time-consuming, and dubious procedural complexity in the

extended course of litigation between these parties, moves to

dismiss this appeal for lack of our appellate jurisdiction.                 We

review de novo, and are constrained to agree for the following

reasons.

            The City contends that it timely removed a case against

it filed by Victoria Palms into federal district court in the

Southern District of Texas.         Notably, when the City filed its


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
removal petition, the litigation between the City and Victoria

Palms was pending on appeal in the Texas state courts.                Further,

Victoria Palms contended that the City’s removal was untimely under

the federal removal statute.       The district court, however, denied

Victoria Palms’s motion to remand.

           After receiving briefing from the parties concerning the

consequences of removal of a case pending on appeal in state court,

the district court entered an order transferring the removed case

to this court. For authority supporting its transfer, the district

court cited Meyerland Co. v. F.D.I.C., 848 S.W.2d 82, 83 (Tex.

1993), and Granny Goose Foods v. Brotherhood of Teamsters & Auto

Truck   Drivers   Local   No.70   of   Alameda      County,   415    U.S.   423,

94 S. Ct. 1113 (1974).

           The district court’s order has prompted further briefing

in this court by both parties.         Contrary to the district court’s

decision, Fifth Circuit case law allowing removal of state cases on

appeal in state court applies only to removal of cases in which a

specific   federal   statute,     12   U.S.C.   §   1819   (b)(2),    afforded

particular removal jurisdiction to federal courts in cases under

the Federal Institutions Reform, Recovery, and Enforcement Act of

1989 (FIRREA), 12 U.S.C. § 1819 et seq.          See F.D.I.C. v. Meyerland

Co., 960 F.2d 512 (5th Cir. 1992) (en banc).            Meyerland furnishes

no support for the theory that this court can exercise jurisdiction

over a case removed in an appellate posture from the state courts.

For that matter, Meyerland furnishes no support for removal of any

                                       2
non-FIRREA cases to federal district courts while still on appeal

in the state court system.             See id. at 515 n.5.             The statute

interpreted in Granny Goose Foods governs only the post-removal

status of state court orders in federal courts.                    See 28 U.S.C.

§ 1450. That provision does not confer initial jurisdiction. This

court lacks      a    basis    for   exercising       either   final   judgment    or

interlocutory jurisdiction.

              It is evident from the record that the City has contrived

to confound and confuse the litigation in the state court system

and now in this court.           We trust the district court will try to

prevent further erroneous manipulation of the litigation process,

an   effort    that    might    commence       with   a   reconsideration   of    the

district court’s order denying remand.

              The district court’s “Order of Transfer” to this court

does not confer appellate jurisdiction. Motion to dismiss “appeal”

GRANTED.




                                           3